DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amended application filed on 11/23/2021.
Claims 1-20 are presented for examination.
Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. Applicants argued that the claimed invention satisfy Prong 2 of step 2A at least under the “improvement in the functioning of a computer, or an improvement to other technology or technical field”….for example claim 1 recites in part, “obtaining…” and “mapping…”.
Examiner respectfully disagrees. Examiner consulted the specification whether the disclosed invention of “improvement in the functioning of a computer, or an improvement to other technology or technical field” and to ensure the claim itself reflects the improvement. However, after carefully examined the claimed improvement to model based system recited in applicant argument, neither the specification nor the claims reflect to cover a particular improvement in the functioning of computer or an improvement to other technology/technical .

Applicant's arguments filed 11/23/2021 relating to 35 USC 103(a) rejection have been fully considered but they are not persuasive. Applicants argued that neither Flores nor Butterfield disclose the newly amended subject matter of “the predefined architecture model diagram type is a state transition diagram, and each of the plurality of interconnected functional portions represents a system language element type”.

Examiner respectfully disagrees. Examiner would like to direct applicant to the following part of Flores et al that analogous to the newly amended subject matter.
Flores et al discloses: “An enterprise model associated with an operational environment within an operational dashboard can be identified. The model can include an entity which can be an operational node, an architecture component node, a resource, a goal, or a constraint of an enterprise organization. The environment can include element which can be a computing resource and a computing resource state associated with the organization. An operational state change within the operational environment can be performed. A result of the change can be presented within an architectural view of the model within the dashboard. The result can include a context, a policy, a function, or a relationship affecting the model (Abstract), [0029] FIG. 2 is a schematic diagram illustrating an interface 210 for enabling real-time operational environment conformity to an enterprise architecture model in accordance with an embodiment of the inventive arrangements disclosed herein. Interface 210 can be present in Interface 210 can include, but is not limited to, a selection pane 214, a graph 216, an event board 220, and the like, [0031] In one instance, graph 216 can be a graphical representation of the enterprise architecture model and/or the operational environment. For example, graph 216 can permit nodes associated with events (e.g., notification 222) to be dynamically highlighted. In one instance, graph 216 can be utilized to indicate operational environment non-conformity with a model. In another instance, graph 216 can permit selection of critical nodes. In the instance, node selection can permit inspection of elements and/or relationships permitting granular assessment of the model and/or environment”, which is analogous to the claimed invention.

    PNG
    media_image1.png
    577
    857
    media_image1.png
    Greyscale

Applicant’s arguments, see Remarks pg. 9 last paragraph through pg. 10 first paragraph, filed 11/23/2021, with respect to claim 3 have been fully considered and are persuasive.  The rejection of 35 USC 103(a) has been withdrawn. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an 
As per Claim 1:
Step 1:
With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. 
Step 2A:
In order to apply to apply step 2A, prong one, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 

A computer-implemented method comprising: 
obtaining, by a hardware processor, an architecture specification of a system based on a predefined architecture model diagram type, wherein the architecture specification comprises a plurality of interconnected functional portions that describe one or more functions of the system, the predefined architecture model diagram type is a state transition diagram, and each of the plurality of interconnected functional portions represents a system modeling language element type; 
mapping, by the hardware processor, one or more of the plurality of interconnected functional portions to one or more portions of one or more functional performance requirements textual statements based on a predefined format of a template functional performance requirements textual statement; and 
creating, by the hardware processor, the one or more functional performance requirements textual statements based on the mapping.  

The limitation of “obtaining, by a hardware processor, an architecture specification of a system based on a predefined architecture model diagram type, wherein the architecture specification comprises a plurality of interconnected functional portions that describe one or more functions of the system, the predefined architecture model diagram type is a state transition diagram, and each of the plurality of interconnected functional portions represents a system modeling language element type” is an abstract idea because it is directed to a mental process-can be performed in the human mind or by a human using a pen and paper. The limitation, as drafted and under a broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “obtaining an architecture specification of a system” in the context of this claim encompasses by a human using a pen and paper. See MPEP 2106.04(a)(2)(III).

The limitation of “mapping, by the hardware processor, one or more of the plurality of interconnected functional portions to one or more portions of one or more functional performance requirements textual statements based on a predefined format of a template functional performance requirements textual statement” is an abstract idea because it is directed to a mental process-can be performed in the human mind or by a human using a pen and paper. The limitation, as drafted and under a broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “mapping one or more of the plurality 

The limitation of “creating, by the hardware processor, the one or more functional performance requirements textual statements based on the mapping” is an abstract idea because it is directed to a mental process-can be performed in the human mind or by a human using a pen and paper. The limitation, as drafted and under a broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “creating the one or more functional performance” in the context of this claim encompasses by a human using a pen and paper. See MPEP 2106.04(a)(2)(III).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under step 2A prong two, this judicial exception is not integrated into practical application. 
The claim recites a hardware processor. This additional limitation must be considered individually and with the claims as a whole to determine if they integrate the judicial exception into a practical application. This additional element may be considered generic computer function implemented with generic computer component that apply the abstract idea to a manner recited with a high level of generality. See MPEP 2106.05(h).

Step 2B:
Under step 2B, Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined extra-solution activity will require further analysis.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the one additional limitation is considered well understood, routine, and conventional.  As discussed above  with respect to integration of the abstract idea into practical application, the additional element “a hardware processor” amount to no more than mere instructions to apply the exception using generic computer component. Mere instructions to apply an exception using generic computer component cannot provide an inventive concept. See MPEP 2106.05(f)-adding a general 
For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 2, the claimed invention is directed to an abstract idea without significantly more. The computer-implemented method of claim 1, wherein the predefined architecture model diagram type is a state transition diagram and one or more function performance requirements of the one or more functional performance requirements textual statements are obtained from one or more transitions in the state transition diagram. The limitation, as drafted and under a broadest reasonable interpretation, covers performance of the limitation in the mind, which this claim encompasses by a human using a pen and paper. See MPEP 2106.04(a)(2)(III). 

With respect to claim 3, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The computer-implemented method of claim 1, wherein the predefined format comprises a subject that is a component of the system, a verb that is an action performed by the component, and a clause that comprises one or more parameters on the action. The limitation, as drafted and under a broadest reasonable interpretation, covers performance of the limitation in the mind, which this claim encompasses by a human using a pen and paper. See MPEP 2106.04(a)(2)(III).  

With respect to claim 4, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The computer-implemented method of claim 3, wherein the subject is linked to an agent block of the plurality of interconnected functional portions, the verb is linked to one or more verb-type elements of the plurality of interconnected functional portions, and the clause is linked to one or more clause-type elements of the plurality of interconnected functional portions. The limitation, as drafted and under a broadest reasonable interpretation, covers performance of the limitation in the mind, which this claim encompasses by a human using a pen and paper. See MPEP 2106.04(a)(2)(III).

With respect to claim 5, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The computer-implemented method of claim 1, wherein the architecture specification is written using a model-based systems engineering format. . The limitation, as drafted and under a broadest reasonable interpretation, covers performance of the limitation in the mind, which this claim encompasses by a human using a pen and paper. See MPEP 2106.04(a)(2)(III).

With respect to claim 6, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The computer-implemented method of claim 1, wherein agent blocks 

With respect to claim 7, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. 7. The computer-implemented method of claim 1, wherein agent blocks that are linked provide for automatic updating of keywords, requirements, or both when a model changes. The limitation, as drafted and under a broadest reasonable interpretation, covers performance of the limitation in the mind, which this claim encompasses by a human using a pen and paper. See MPEP 2106.04(a)(2)(III).

With respect to Claims 8-20, similar analysis as claims 1-7 applied.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-9, 12-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2014/0075357 issued to FLORES et al in view of US Publication No. 2006/0064178 issued to Butterfield et al.

1. FLORES et al discloses a computer-implemented method comprising: 
obtaining, by a hardware processor, an architecture specification of a system, wherein the architecture specification (See: par [0044] an operations engine can permit a real-time dashboard to manage the functional requirements, the non-functional requirements, the design principles, design decisions, element operational environment interrelationships, and 
mapping, by the hardware processor, one or more of the plurality of interconnected functional portions to one or more portions of one or more functional performance requirements textual statements based on a predefined format of a template functional performance requirements textual statement (See: par [0044] in the system, a mapping can enable conformity between enterprise architecture model and operational environment; par [0053] mapping can be a data set permitting the correlation of entity to asset, mapping can be dynamically and/or statically generated from model and/or environment….mapping can include an entry able to associated an asset A with an Entity A and a State A , state information can represent the status of the entity, asset and the like…); and 
creating, by the hardware processor, the one or more functional performance requirements textual statements based on the mapping (See: par [0032] interface 210 can represent architectural event notification occurring within the operational environment …...  notification can include non-compliance notifications, error notifications, conflict notifications and the like, notifications can be associated with a severity category, including emergency, alert, critical, error, warning, success, notice, info, debug; par [0033] when notification is presented within board, the notification can be communicated as text message to an operation team member simultaneously).  

It would have been obvious before the effective filing date to combine architecture model as taught by Butterfield et al to enterprise model method of FLORES et al would be to readily facilitate the use of evolutionary, incremental and spiral development approaches to address rapidly changing and improving technologies (Butterfield et al, par [0004]).

2. FLORES et al discloses the computer-implemented method of claim 1, wherein one or more function performance requirements of the one or more functional performance requirements textual statements are obtained from one or more transitions in the state transition diagram (See: par [0032] interface 210 can represent architectural event notification occurring within the operational environment…...  notification can include non-compliance notifications, error notifications, conflict notifications and the like, notifications can be associated with a severity category, including emergency, alert, critical, error, warning, success, notice, info, debug; par [0033] when notification is presented within board, the notification can be communicated as text message to an operation team member simultaneously).

5. FLORES et al discloses the computer-implemented method of claim 1, wherein the architecture specification is written using a model-based systems engineering format (See: par [0004] enterprise architecture model).  

6. FLORES et al discloses the computer-implemented method of claim 1, wherein agent blocks that are linked provide for user notification of a change in a model (See: par [0032] operational environment and/or model changes, event notifications can be generated and presented within board 220; par [0033] when notification is presented within board, the notification can be communicated as text message to an operation team member simultaneously).  

7. FLORES et al discloses the computer-implemented method of claim 1, wherein agent blocks that are linked provide for automatic updating of keywords, requirements, or both when a model changes (See: par [0032] event board can be updated in real-time or near real-time).  

As per Claims 8, 9, 12-16, and 19-20: The instant claims recite substantially same limitation as the above rejected claims 1, 2, and 5-7, and therefore rejected under the same rationale.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIBROM K. GEBRESILASSIE
Primary Examiner




/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        03/01/2022